07/15/2021


      IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 20-0616



                          Supreme Court No. DA-20-616

BENJAMIN M. DARROW,

                   Plaintiff and Appellant,
      v.
THE EXECUTIVE BOARD OF THE
MISSOULA COUNTY DEMOCRATIC CENTRAL
COMMITTEE, and DAVID KENDALL, individually,
and in his position as Chair of the MISSOULA
COUNTY DEMOCRATIC CENTRAL COMMITTEE,

                   Defendants and Appellees.

                                     ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including August 15, 2021, within which to prepare, file, and serve

Appellant’s reply brief on appeal.

      No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 15 2021